Citation Nr: 0947112	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2006 
rating decision of the VA Regional Office (RO) in Houston, 
Texas that denied service connection for hypertension and 
heart disease.


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably both pre-existed 
service and the was not aggravated therein. 

2.  Heart disease was not manifest during service or within 
one year of separation.  Heart disease is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  Hypertension both clearly and unmistakably pre-existed 
service and was not aggravated therein; the presumption of 
soundness at entry is rebutted.  Hypertension may not be 
presumed to have been aggravated by service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.306, 
3.307, 3.309. (2009).

2.  Heart disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has hypertension and heart 
disease that are of service onset for which service 
connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the four notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent letters in March 2005 and January 
2006 prior to the initial unfavorable decision on the claims.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  
Notification that included information pertaining to a 
disability rating and an effective date for the award should 
service connection be granted was sent to the appellant 
subsequent to the initial unfavorable decision on the claims.  
In this case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed conditions.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records, as well as 
VA clinic notes have been requested and associated with the 
claims folder.  The Veteran was afforded a VA examination in 
February 2006 that included a clinical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary or is able 
to be secured for a fair adjudication of the claims that has 
not been obtained.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular diseases becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2009).

Factual Background

The Veteran's service entrance examination report dated 
January 29, 1980 records blood pressure readings of 162/112 
and 150/100.  When taken two days later on January 31, 1980, 
a blood pressure reading of 142/80 was obtained.  This was 
recorded as the official finding on service entrance 
examination.  The summary of defects initially listed 
hypertension, but this was subsequently crossed out.  The 
Veteran was determined to have no disqualifying defects and 
was noted to be qualified for enlistment.  The vascular 
system was evaluated as normal.

In February 1980, the appellant's blood pressure was 
evaluated over the course of five days and he was shown to 
have widely fluctuating readings that varied between 144/84 
and 156/110, although predominantly in the elevated ranges.  
The service treatment records show that the Veteran's blood 
pressure was taken throughout the remainder of active service 
upon his being seen for various complaints.  The highest and 
lowest readings were on December 19th and 22nd, 1982, and 
were 162/110 and 138/84 respectively.  Diastolic numbers were 
predominantly 90 or more during service.  The Veteran 
declined a separation examination.

The Veteran filed a claim for service connection for 
hypertension in 1983, but not report for VA examination as 
requested.  The RO informed him in December 1983 that his 
claim could not granted for this reason. 

A claim for disabilities that included hypertension and heart 
disease was received in February 2005.  The RO requested 
clinical records the Veteran identified and extensive private 
clinical records dating from 2001 were received in response 
showing that he was treated for multiple complaints and 
disorders over the years.  The Veteran was admitted to St. 
Elizabeth Hospital in January 2001 after complaints of chest 
pain in the epigastric region.  It was recorded at that time 
that he had had hypertension for 21 years.  A blood pressure 
reading of 182/112 was obtained.  Electrocardiogram (EKG) 
studies were interpreted as normal.  The Veteran was 
discharged the same day with a principal diagnosis of 
essential hypertension, unspecified benign or malignant.  
Secondary diagnoses were alcohol abuse, unspecified use, 
mix/unspecified drug abuse, unspecified chest pain, tobacco 
use disorder and drug-seeking behavior.  

The private clinical records reflect that the appellant's 
blood pressure was obtained on numerous occasions.  Readings 
included 156/108 in January 2002, 178/112 in July 2004, 
112/82 in January 2005, and 150/81 in February 2005.  The 
diastolic readings were predominantly 90 or more.  When 
admitted for a gunshot wound to the abdomen in August 2004, a 
chest X-ray was interpreted as showing borderline 
cardiomegaly.  An X-ray in February 2005 indicated that the 
heart was normal but that it might have been slightly larger 
than on examination in July 2002.  

The Veteran was afforded a VA examination for heart purposes 
in February 2006.  History was obtained from the appellant to 
the effect that it was noted that he had high blood pressure 
at the time of service entrance.  He related that he 
continued to have high blood pressure throughout service but 
was not placed on any treatment.  He said that he was 
asymptomatic during basic training, and that the only symptom 
he had at any time was some dizziness during a field 
operation.  Regarding a heart condition, the appellant 
related that he had an irregular heartbeat, but that he did 
not know the onset of such.  He described an epigastric 
substernal pain which he had two to three times a month for 
which he had not been prescribed medication.  

On physical examination, blood pressure in the sitting, 
standing, and supine positions were 144/80, 124/80 and 
138/80, respectively.  Pulse was 80 and regular.  The heart 
had regular rate and rhythm and no murmurs or bruits were 
identified.  There was no jugular venous distension and no 
carotid or abdominal bruits.  Following examination, an 
assessment of hypertension, mild, initially identified in 
January 1980, was rendered.  The examiner opined that from 
his review of the claims file, the Veteran had hypertension 
at the time he entered active duty, and that it was therefore 
his opinion that hypertension was not caused by active duty.  
It was added that hypertension was not aggravated by military 
service and that this was shown by the fact that blood 
pressure had remained the same throughout service.  The 
examiner added that "even today it is not strongly above 
those figures at the time of his entrance into service."  As 
to the heart, the assessment was a normal examination as no 
specific pathology was identified and METS from the cardiac 
standpoint was estimated to be at 7.0.

VA outpatient clinic notes dated between 2007 and 2008 
reflect treatment for a number of complaints and disorders.  
It was indicated that the Veteran was on blood pressure 
medication.  Benign hypertension was diagnosed.  In July 
2007, the results of an EKG were interpreted as abnormal due 
to findings that included an ST and nonspecific T wave 
abnormalities, but he had normal sinus rhythm.  The appellant 
denied chest pain or shortness of breath.  A chest X-ray in 
September 2007 was interpreted as showing a normal heart.  

Legal Analysis

1.  Service connection for hypertension.

Generally, veterans are presumed to have entered service in 
sound condition on service entrance. See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that a disability 
existed prior to service and that the disease or injury was not 
aggravated therein. See Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993). VAOPGCPREC 3-03 (July 16, 2003).  The clear and 
unmistakable-evidence standard requires that the result be 
undebatable. Cotant v. West, 17 Vet. App. 116, 131 (2003).  In 
considering the effect of section 1111 on claims for service-
connected disability, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has stated when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress 
of the" preexisting condition. 38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded. Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir.2004)

The Veteran's January 1980 enlistment examination report does 
indeed indicate significantly elevated blood pressure reading 
and a notation of hypertension was initially recorded at that 
time.  However, upon further evaluation, a blood pressure 
reading within normal limits was obtained and this number was 
used as the baseline for service entry purposes.  
Hypertension recorded previously was crossed out and the 
Veteran was officially reported to have no disqualifying 
defects.  Under these circumstances, the appellant is be 
presumed to have been sound at service entrance unless clear 
and unmistakable evidence demonstrates that hypertension both 
existed before service and was not aggravated thereby.

In this regard, VA obtained a physical examination with 
review of the claims folder and a clinical opinion from a VA 
provider who unequivocally concluded that the findings of 
significantly elevated blood pressure readings at service 
entrance constituted a pre-existing disorder.  There is no 
contrary opinion in the record.  The Board finds that such 
evidence clearly and unmistakably rebuts the first part of 
the presumption of soundness.  The question thus becomes 
whether there is clear and unmistakable evidence that 
hypertension was not aggravated during service or within one 
year of separation.  After careful review of the evidence, 
there is clear and unmistakable evidence that hypertension 
was not aggravated during or within one year of separation. 

The evidence clearly indicates that although somewhat 
fluctuating, the Veteran continued to manifest elevated blood 
pressure reading much in the same manner as he had at service 
entrance in January 1980.  Service treatment records show 
that no diagnosis of hypertension was recorded during service 
despite the clinical findings.  The Board observes that there 
are no post service medical data for almost 20 years after 
discharge from active duty, but private records dating from 
2001 are replete with similar blood pressure readings.  
Moreover, when examined for VA compensation purposes in 
February 2006, the conclusions reached by the examiner 
clearly and unmistakably negated an increase in severity of 
the preexisting condition.  The examiner supported his 
opinion by stating that the Veteran's blood pressure had 
remained essentially the same throughout service, and that 
current readings did not deviate significantly from the 
values shown at service entrance.  These conclusions are 
tantamount to a finding that hypertension was clearly and 
unmistakably not aggravated during service.  

Accordingly, the Board finds that clear and unmistakable 
evidence is against the claim and service connection for 
hypertension must be denied.  

2.  Service connection for heart disease.

The Board has carefully considered the Veteran's contentions 
to the effect that he now has cardiac disability that is 
related to service.  However, despite such assertions, the 
evidence does not corroborate heart disease due to service.  
While it was felt in August 2004 that he had an enlarged 
heart, in August 2005 it was determined that the heart was 
essentially normal.  There is an indication of an abnormal 
EKG in July 2007, but an impression of normal heart was noted 
in September 2007.  The Veteran has reported complaints of 
chest pain but there is no evidence that he is being treated 
for heart disease.  The Board observes that no provider has 
ever confirmed that the appellant has heart disease.  The 
majority of the clinical assessments in this regard have 
disclosed normal heart and cardiac function.  

The Board must also consider whether, as a layperson, the 
appellant himself is competent to render a diagnosis on this 
matter.  In this regard, in Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  The Board finds, however, that none of the criteria 
set forth in Jandreau have been met in the instant case.  
Thus, the appellant cannot support the claim on the basis of 
his assertions alone.  

In this case, there is no reliable evidence of heart disease 
during service or within one year of separation from service.  
In addition, there is no reliable evidence attributing the 
remote onset of heart disease to service.  In fact, it is not 
clear that the appellant has heart disease.  Therefore, even 
if it is assumed that some of the clinical anomalies noted 
are indicative of heart disease, neither a competent 
professional nor the appellant has laid a factual foundation 
for a link to service.  Under the circumstances, service 
connection for heart disease must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for heart disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


